NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTONY HARAHAP and CHANDRA                   No.    14-70294
SARAGIH,
                                                Agency Nos.       A096-356-388
                Petitioners,                                      A096-364-570

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2018**
                                 Pasadena, California

Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

      Petitioners Christony Harahap and Chandra Saragih (“Petitioners”), natives

and citizens of Indonesia, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen their removal proceedings. As the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
parties are familiar with the facts, we do not recount them here. We grant the

petition for review and remand to the BIA for reconsideration of Petitioners’

motion to reopen in light of our intervening opinion in Salim v. Lynch, 831 F.3d
1133 (9th Cir. 2016).

      In April 2008, an immigration judge denied Petitioners’ applications for

asylum, withholding of removal, and protection under the Convention Against

Torture. Petitioners, whose cases had been consolidated following their marriage,

claimed that they feared persecution because of their Christian religion and Batak

ethnicity if returned to Indonesia. The BIA dismissed Petitioners’ appeal, and we

denied Petitioners’ petition for review. See Harahap v. Holder, 522 F. App’x 392,

393 (9th Cir. 2013).

      In September 2013, Petitioners moved the BIA to reopen the proceedings,

asserting changed country conditions for Christians in Indonesia. The BIA denied

the motion to reopen as untimely. The BIA determined that Petitioners failed to

show materially changed country conditions for Christians in Indonesia or a prima

facie individualized risk of persecution.

      However, after the BIA’s decision, we issued our decision in Salim. Salim

also concerned a Christian Indonesian, and it held that the BIA abused its

discretion when it denied the petitioner’s motion to reopen as untimely. 831 F.3d

at 1136, 1138-39. We concluded that, based on evidence similar to here, there was


                                            2
substantial evidence of materially changed country conditions for Christians in

Indonesia between 2006 and 2013. Id. We also concluded that, based on similar

evidence as in the instant case, including a letter from Salim’s sister, and

considering that Christians in Indonesia are a “disfavored group,” the petitioner

had sufficiently demonstrated an individualized risk of persecution. Id. at 1140-41.

      Because the BIA did not have the benefit of Salim when rendering its

decision in this case, we remand to allow the BIA to address the application of

Salim to Petitioners’ motion to reopen in the first instance.

      PETITION FOR REVIEW GRANTED AND REMANDED.




                                          3